Citation Nr: 1637408	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1989 to May 1993. He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2007 decisions of the Muskogee, Oklahoma, Regional Office (RO). In June 2011, the Board remanded the issue to the RO for issuance of a statement of the case (SOC). In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with sleep apnea, a sleep disorder.

2.  Sleep apnea was not initially manifested during active service, was not caused by active service, and was not caused or aggravated by the Veteran's other service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2006 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for a sleep disorder; what actions he needed to undertake; and how VA would assist him in developing his claims. The December 2006 notice was issued to the Veteran prior to the May and July 2007 rating decisions from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for major depressive disorder, to include memory loss; left shoulder injury; bilateral tinnitus; bilateral hearing loss; and tension headaches.

Service treatment records do not indicate treatment for or a diagnosis of a sleep disorder. In his January 2006 claim, the Veteran noted he had difficulty sleeping and that it has gotten worse since he returned from service in Southwest Asia. In July 2007, the Veteran was afforded a Gulf War examination. The examiner stated that, although the Veteran had a history of sleep impairment, he was normal on examination. March 2008 VA treatment records document that the Veteran had complaints of difficulty sleeping and that he was getting only 4-6 hours of sleep per night.

In August 2011, the Veteran underwent a sleep study. He was diagnosed with obstructive sleep apnea. In February 2013, the Veteran's former spouse submitted a statement that while he was in service, stationed at Fort Bragg, North Carolina, she began to notice that he would snore and gasp for air while he was sleeping. She stated that this began shortly after he returned from service in Southwest Asia and continued throughout their marriage, which ended in August 2005.

In an August 2015 VA medical opinion, the clinician opined that the Veteran's sleep apnea was less likely than not caused by service, or caused or aggravated by his service-connected disabilities. The examiner also noted that his sleep apnea was less likely than not caused by exposure to environmental hazards in Southwest Asia. The examiner opined that the Veteran's obstructive sleep apnea was more likely caused by obstruction in his airway related to weight gain since service or due to supine positioning during sleep. The examiner stated that reports that the Veteran had problems with snoring and gasping for air while sleeping in service do not confirm that sleep apnea was present at that time.

In September 2015, the Veteran had a private sleep study done. It was noted that the Veteran's sleep apnea had worsened and that he also had hypersomnia and repetitive sleep intrusions. In March 2016, he was afforded a VA chronic fatigue syndrome examination. The examiner noted that there was no diagnosis of chronic fatigue syndrome because there was "no pathology to render a diagnosis." The examiner noted that the Veteran's sleep apnea and depression would explain his problems with fatigue.

The Veteran's sleep disorder cannot be due to an undiagnosed illness associated with service in Southwest Asia, as he has a diagnosis of sleep apnea. Therefore, service connection for a sleep disorder associated with an undiagnosed illness is not warranted. Additionally, at the Veteran's March 2016 VA examination, the examiner determined that he did not have the symptoms to render a diagnosis of chronic fatigue syndrome. Therefore, service connection for chronic fatigue syndrome is also not warranted.

The Veteran was first diagnosed with obstructive sleep apnea in August 2011. Although the Veteran's former spouse reported that the Veteran would snore and gasp for breath while sleeping during service, the clinician who rendered the August 2015 VA medical opinion determined that that was not evidence of a disorder in service. Further, the clinician opined that the Veteran's sleep apnea was less likely than not caused by service or caused or aggravated by any service-connected disorder. She stated that weight gain or sleep positioning was more likely the cause as both would obstruct the Veteran's airway and cause sleep apnea. 

A preponderance of the evidence is against the claim. There is no evidence that the Veteran's sleep apnea was caused by service or caused or aggravated by a service-connected disorder. Therefore, service connection is not warranted and the claim is denied.



ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


